— Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: We agree for the reasons stated at Special Term that respondent Pordum is ineligible to assume the office of Mayor of the City of Lackawanna because he was convicted of a crime of moral turpitude; however, the court erroneously invalidated the entire petition. The petition is valid insofar as it designated a committee to fill vacancies (see Matter of Owens v Sharpton, 45 NY2d 794). (Appeals from order of Erie Supreme Court, Ostrowski, J. — Election Law.) Present — Doerr, J. P., Denman, Boomer, Green and Schnepp, JJ.